Scott, Judge,
delivered the opinion of the court.
This case turns on the question whether an attorney at law, as such, can make a compromise for his client. An attorney is authorized to do those things only which pertain to the conducting of the suit. He has a right to enter into a reference, but no right to make a compromise. (Huston v. Mitchell, 14 S. & R. 309; Dodds v. Dodds, 9 Barr, 315; Holker v. Parker, 7 Cranch, 452.)
The record offered in evidence does not show that there was a final judgment between the parties in the first action. There -was only a non-suit taken, which does not bar a second suit. The other judges concurring, the judgment will be affirmed.